By The Court.
This was a proceeding by seire facias in the Circuit Court of Obion county, against the defendant Patterson and his sureties, Bowden and Gilbert, upon a forfeited bail bond. The judgment below was in favor-of the State, and the case is here by writ of error-prosecuted by the sureties.
The defenses made are, in the main, unavailing here, as there was no demurrer or other pleading below to the writ. The sei. fa. is, however, so defective on its face that no final judgment should have been rendered upon it. This writ is in the nature-*247of a declaration, in which the State must set forth circumstantially and correctly the matters of record upon which judgment is demanded.
The defendant Patterson had been arrested on a justice’s warrant for housebreaking and larceny. He was examined and committed to answer at the next term ‘‘of the Circuit Court. He was discharged upon the bond referred to, and upon default of appearance, judgment nisi was rendered against him and his sureties. This bond was taken and attested by one R. H. Duncan. Whether he was an officer authorized to take the bond, does not appear, nor is it alleged in the scire facias. The writ makes no reference to the warrant, the commitment, the manner of the taking of the bond, or the return thereof into court. These defects make it fatally defective under the rulings of this court. The State v. Arledge, 2 Sneed, 229.
The judgment is reversed and the scire facias quashed. The case will be remanded, however, for an amended scire facias.